Citation Nr: 0809789	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO.  00-18 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
pursuant to the provisions of 38 U.S.C.A. § 1318(b).

(This issue is also addressed in a companion case under a 
separate docket number.)


REPRESENTATION

Appellant represented by:	V. A. Wenners, Jr., Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and S.K.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served on active duty from December 1968 to July 1970, with 
service in the Republic of Vietnam from July 1969 to July 
1970.  The veteran died in November 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court"), which vacated a 
July 2004 Board decision and remanded the case for additional 
development.  The issue initially arose from a January 1999 
rating decision by the Manchester, New Hampshire, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
case was remanded for additional development in July 2006.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  A total service-connected disability rating was not in 
affect for 10 years at the time of the veteran's death and 
there is no indication that he was hypothetically entitled to 
a total rating for 10 years prior to his death.




CONCLUSION OF LAW

The criteria for DIC benefits pursuant to the provisions of 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (before and after January 21, 
2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in January 2004 and March 2007.  Those 
letters notified the appellant of VA's responsibilities in 
obtaining information to assist in completing her claim, 
identified her duties in obtaining information and evidence 
to substantiate her claim, and requested that she send in any 
evidence in her possession that would support her claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  The March 2007 notice 
provided in this case also addressed these matters.  The 
notice requirements pertinent to the issue on appeal have 
been met and all identified and authorized records relevant 
to the matter have been requested or obtained.  Further 
attempts to obtain additional evidence would be futile.  The 
Board finds the available medical evidence is sufficient for 
an adequate determination.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with the claim would not cause any prejudice to 
the appellant.

In its September 2005 order the Court, citing Rodriguez v. 
Nicholson, 19 Vet. App. 275 (2005), found the issue on appeal 
required re-adjudication because pertinent intervening case 
law had held that "hypothetical entitlement" consideration 
for DIC benefits under 38 U.S.C.A. § 1318 was allowable for 
claims filed prior to January 21, 2000, i.e., the effective 
date of the VA regulation prohibiting "hypothetical 
entitlement."  The case was subsequently remanded for 
additional development and the issue was re-adjudicated in a 
May 2007 supplemental statement of the case.

On January 7, 2008, however, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) reversed 
the Rodriguez decision.  Applying the three-part test 
outlined in Princess Cruises v. United States, 397 F.3d 1358 
(Fed. Cir. 2005), the Federal Circuit found that the 
application of the amended section 3.22 did not create an 
unlawful retroactive effect because it did not 
retrospectively diminish any rights to benefits.  
Consequently, it was held that 38 C.F.R. § 3.22, as amended, 
does not have a retroactive effect and may be applied to 
claims for DIC benefits filed by survivors before the 
amendment took effect.  See 511 F3d 1147 (Fed. Cir. 2008).

VA law provides that a surviving spouse may establish 
entitlement to DIC in the same manner as if the veteran's 
death were service connected where it is shown that the death 
was not the result of willful misconduct, and the veteran (1) 
was continuously rated totally disabled for the 10 years 
immediately preceding death, (2) was rated totally disabled 
upon separation from service, was continuously so rated, and 
died more than five but less than ten years after separation 
from service, or (3) was a former prisoner of war who died 
after September 30, 1999, and the disability was continuously 
rated totally disabling for a period of not less than one 
year immediately preceding death.  38 U.S.C.A. § 1318(West 
2002); 38 C.F.R. § 3.22(a) (effective January 21, 2000).  The 
phrase "entitled to receive" is defined as a situation 
where, at the time of death, the veteran had service-
connected disability(ies) rated totally disabling by VA, but 
was not receiving compensation because, in part, the veteran 
had applied for compensation but had not received total 
disability compensation due solely to clear and unmistakable 
error (CUE) in a VA decision concerning the issue of service 
connection, disability evaluation, or effective date.  
38 C.F.R. § 3.22(b)(3).  

In this case, the appellant's claim was received by VA in 
January 1999.  VA records show that at the time of the 
veteran's death service connection was not established for 
any disability.  An initial application for service 
connection compensation benefits was received in June 1998 
and a claim for entitlement to service connection for 
esophageal cancer was denied in July 1998.  There is no 
evidence of any earlier claim or rating determination for 
service connection.  In his August 1998 application for VA 
nonservice-connected disability benefits the veteran also 
indicated that he had last worked in June 1998.  Records show 
the veteran died in November 1998.  The issue of entitlement 
to service connection for the cause of the veteran's death 
has been separately adjudicated and is not an issue on 
appeal.

Based upon the evidence of record, the Board finds that a 
total rating was not in effect for 10 years prior to the 
veteran's death and there is no indication that he was 
hypothetically entitled to a total rating for the 10 years 
prior to his death under applicable VA law.  He last served 
on active duty in 1970 and there is no evidence he was a 
former prisoner of war.  Although the Board is sympathetic to 
the appellant and her claim, there is no basis in VA law to 
allow the benefits sought in this case.  Therefore, 
entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318 must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. 
§ 1318(b) is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


